Exhibit 10.4

TREX COMPANY, INC.

CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS AGREEMENT (the “Agreement”) is entered into as of April 2, 2007 (the
“Effective Date”) by and between TREX COMPANY, INC., a Delaware corporation (the
“Company”), and [NAME], a key employee of the Company (the “Eligible Employee”).

RECITALS:

WHEREAS, the Eligible Employee has been important in developing and expanding
the business and operations of the Company and possesses valuable knowledge and
skills with respect to such business;

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) believes that it is in the best interests of the Company to
encourage the Eligible Employee’s continued employment with and dedication to
the Company and has authorized the Company to enter into this Agreement;

WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions for the payment of compensation to the Eligible Employee in the
event of a termination of the Eligible Employee’s employment in connection with
a Change in Control (as defined herein) during the term of this Agreement;

NOW, THEREFORE, in consideration of the foregoing, the agreements and covenants
set forth herein, and other valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

1. Definitions. Except as otherwise provided in this Agreement, capitalized
terms in this Agreement shall have the meanings set forth in this Section 1.

 

  (a) “Administrator” means the Committee or such other person or persons
appointed from time to time by the Committee.

 

  (b) “Affiliate” means any “parent corporation” and any “subsidiary
corporation” of the Company, as such terms are defined in Section 424 of the
Code.

 

  (c) “Board” means the Board of Directors of the Company.

 

  (d) “Cause” means one of the following reasons for which the Eligible
Employee’s employment with the Employer is terminated: (1) willful or grossly
negligent misconduct that is materially injurious to the Employer;
(2) embezzlement or misappropriation of funds or property of the Employer;
(3) conviction of a felony or the entrance of a plea of guilty or nolo
contendere to a felony; (4) conviction of any crime involving fraud, dishonesty,
moral turpitude or breach of trust or the entrance of a plea of guilty or nolo
contendere to such a crime; or (5) failure or refusal by the Eligible Employee
to devote full business time and attention to the performance of his duties and
responsibilities if such breach has not been cured within 15 days after notice
thereof is given to the Eligible Employee.



--------------------------------------------------------------------------------

  (e) “Change in Control” means the first of the following events to occur after
the Effective Date:

(1) The consummation of a transaction in which any “person” (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) becomes, within the 12-month period ending on the date of such person’s
most recent acquisition, a “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities representing more than
35% of the voting power of the then outstanding securities of the Company;
provided that a Change of Control shall not be deemed to occur as a result of a
transaction in which the Company becomes a subsidiary of another corporation and
in which the stockholders of the Company, immediately prior to the transaction,
will beneficially own, immediately after the transaction, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
other corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote);

(2) The consummation of (a) a merger, consolidation, or similar extraordinary
event involving the Company and another entity where the stockholders of the
Company, immediately prior to the merger, consolidation or similar extraordinary
event, will not beneficially own, immediately after the merger, consolidation or
similar extraordinary event, securities entitling such stockholders to more than
50% of all votes to which all stockholders of the surviving corporation would be
entitled in the election of directors (without consideration of the rights of
any class of stock to elect directors by a separate class vote), or (b) a sale
or other disposition of all or substantially all of the assets of the Company;
or

(3) During any 24-month period, individuals who at the beginning of any such
period constitute the Board cease for any reason to constitute at least a
majority thereof, unless the election, or the nomination for election by the
Company’s stockholders, of each director of the Company first elected during
such period was approved by a vote of at least two-thirds of the directors of
the Company then still in office who were directors of the Company at the
beginning of such 24-month period.

 

  (f) “Change in Control Severance Benefits” means the benefits payable pursuant
to Section 3 of this Agreement.

 

  (g) “Change in Control Protection Period” means the period commencing on the
later of (1) the date that is 90 days before the date a Change in Control occurs
or (2) the Effective Date, and ending on the second anniversary of the date the
Change in Control occurs.

 

2



--------------------------------------------------------------------------------

  (h) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (i) “Disability” shall have the meaning given that term under the Trex
Company, Inc. Disability Plan, as in effect at the time a determination of
Disability is to be made.

 

  (j) “Employer” means the Company or an Affiliate.

 

  (k) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

  (l) “Final Pay” means the sum of (1) the greater of (A) the Eligible
Employee’s annual base salary in effect immediately prior to the Change of
Control, or (B) the Eligible Employee’s annual base salary in effect at the time
employment terminates, and (2) the greater of (A) the Eligible Employee’s
targeted cash bonus for the year in which the Change of Control occurs, (B) the
Eligible Employee’s targeted cash bonus for the year in which employment
terminates or (C) the actual cash bonus earned by the Eligible Employee for the
year immediately prior to the year in which employment terminates.

 

  (m) “Good Reason” means, without the specific written consent of the Eligible
Employee, any of the following:

(1) A material and adverse change in the Eligible Employee’s status or
position(s) as an officer or management employee of the Employer as in effect
immediately prior to the Change in Control, including, without limitation, any
adverse change in his status or position as an employee of the Employer as a
result of a material diminution in his duties or responsibilities (other than,
if applicable, any such change directly attributable to the fact that the
Employer is no longer publicly owned) or the assignment to him of any duties or
responsibilities which are materially inconsistent with such status or
position(s) (other than any isolated and inadvertent failure by the Employer
that is cured promptly upon his giving notice), or any removal of the Eligible
Employee from or any failure to reappoint or reelect him to such position(s)
(except in connection with the Eligible Employee’s Severance other than for Good
Reason).

(2) A 10% or greater reduction in the Eligible Employee’s base salary and
targeted bonus from the base salary and targeted bonus that was in effective
immediately prior to the occurrence of a Change of Control, but disregarding any
reduction in targeted bonus which occurs in accordance with the terms of any
written bonus program as it reads immediately prior to the occurrence of a
Change of Control.

 

3



--------------------------------------------------------------------------------

(3) The failure by the Employer or any successor to continue in effect any
employee benefit plan (excluding any equity compensation plan) in which the
Eligible Employee is participating at the time of the Change in Control (or
plans providing the Eligible Employee with similar benefits that are not
materially reduced in the aggregate) other than as a result of the normal
expiration of any such plan in accordance with its terms as in effect at the
time of the Change in Control; or the taking of any action, or the failure to
act, by the Employer or any successor which would adversely affect the Eligible
Employee’s continued participation in any of such plans on at least as favorable
a basis to him as is the case on the date of the Change in Control or which
would materially reduce his benefits under any of such plans.

(4) The Employer’s requiring the Eligible Employee to be based at an office that
is both more than 50 miles from where his office is located immediately prior to
the Change in Control and further from his then current residence, except for
required travel on the Employer’s business to an extent substantially consistent
with the business travel obligations which the Eligible Employee undertook on
behalf of the Employer prior to the Change in Control.

 

  (n) “Incentive Plan” means the Trex Company, Inc. 2005 Stock Incentive Plan
(or a successor plan).

 

  (o) “Severance” means (1) the involuntary termination of the Eligible
Employee’s employment by the Employer, other than for Cause, death or Disability
or (2) a termination of the Eligible Employee’s employment by the Eligible
Employee for Good Reason, in each case, during the Change in Control Protection
Period; provided, however, that in each case the termination constitutes a
“separation from service” within the meaning of Section 409A(a)(2)(A)(i) of the
Code and Treasury Regulations thereunder.

 

  (p) “Severance Date” means the date on which the Eligible Employee incurs a
Severance.

2. Term of Agreement. This Agreement shall remain in effect from the Effective
Date through December 31, 2007; provided, however, that (a) the Agreement shall
automatically extend for additional one-year terms unless the Company provides
written notice to the Eligible Employee not less than six months before the end
of the then-current term; and (b) the Agreement shall automatically extend until
the end of the Change in Control Protection Period if a Change in Control occurs
during the term of the Agreement.

3. Change in Control Severance Benefits.

 

  (a)

Generally. Subject to subsections (h) and (i) below and Section 4, the Eligible
Employee shall be entitled to the Change in Control Severance Benefits provided
in this Section 3 if he or she incurs a Severance during the Change in Control
Protection Period. If the Eligible Employee becomes entitled to receive

 

4



--------------------------------------------------------------------------------

 

compensation or benefits under the terms of this Section 3, such compensation or
benefits will be reduced by other severance benefits payable under any plan,
program, policy or practice of or agreement or other arrangement between the
Eligible Employee and the Company. It is intended that the net effect to the
Eligible Employee of entitlement to any similar benefits that are contained both
in this Agreement and in any other existing plan, program, policy or practice of
or agreement or arrangement between the Eligible Employee and the Company will
be to provide the Eligible Employee with the greater of the benefits under this
Agreement or under such other plan, program, policy, practice, or agreement or
arrangement.

 

  (b) Payment of Accrued Obligations. If the Eligible Employee incurs a
Severance during the Change in Control Protection Period, the Company shall pay
to him a lump sum payment in cash, no later than 10 days after the Severance
Date (or the date of the Change in Control, if later), equal to the sum of
(1) the Eligible Employee’s accrued annual base salary and any accrued vacation
pay through the Severance Date, (2) the Eligible Employee’s annual bonus earned
for the fiscal year immediately preceding the fiscal year in which the Severance
Date occurs if such bonus has not been paid as of the Severance Date; and
(3) the Eligible Employee’s targeted cash bonus for the year in which the
Severance occurs, pro-rated based upon the number of days the Eligible Employee
was employed during such year.

 

 

(c)

Payment of Severance. Subject to subsections (h) and (i) below and Section 4, if
the Eligible Employee incurs a Severance during the Change in Control Protection
Period, the Company shall pay to him a lump sum cash payment, no later than 10
days after the Severance Date (or the date of the Change in Control, if later),
equal to one and one-half (1 1/2) times the Eligible Employee’s Final Pay.

 

  (d) [Intentionally Omitted].

 

  (e)

Immediate Vesting of Equity-Based Compensation Awards upon a Change in Control.
Subject to subsections (h) and (i) below and Section 4, if the Eligible Employee
incurs a Severance during the Change in Control Protection Period, (1) the
unexercised portions of all Options and SARs (as defined in the Incentive Plan)
granted to the Eligible Employee under the Incentive Plan that have not expired
or been forfeited pursuant to their terms shall automatically accelerate and
become fully exercisable, (2) the restrictions and conditions on all outstanding
Restricted Stock (as defined in the Incentive Plan) granted to the Eligible
Employee that have not expired or been forfeited pursuant to their terms shall
immediately lapse, and (3) all outstanding Restricted Stock Units and Restricted
Stock (as defined in the Incentive Plan) granted to the Eligible Employee that
are based upon performance of the Company over a certain period of time shall
become payable at the Eligible Employee’s target payment for the relevant
performance period (regardless of the amount of the relevant performance period
that precedes the Change in Control and Severance); provided, however, that,

 

5



--------------------------------------------------------------------------------

 

where a Severance precedes the Change in Control (i.e., by operation of clause
(1) of Section 1(g)) and the terms of any award granted to the Eligible Employee
under the Incentive Plan would otherwise call for the forfeiture of such award
upon the termination of the Eligible Employee’s employment with the Company,
such award shall not be deemed to be forfeited on account of the Eligible
Employee’s Severance and shall remain outstanding (subject to the other terms of
the award, including its original term) as if the Change in Control preceded the
Severance.

 

  (f) Benefit Continuation. Subject to subsections (h) and (i) below and
Section 4, if the Eligible Employee incurs a Severance during the Change in
Control Protection Period, commencing on the date immediately following such
Eligible Employee’s Severance Date and continuing for 18 months (or such lesser
time as required to avoid the imposition of additional taxes under Section 409A
of the Code) (the “Welfare Benefit Continuation Period”), the Company shall
cover the Eligible Employee under the same type of Employer-sponsored group
health plan and dental plan (e.g., individual or family coverage) and group life
insurance in which he was covered as of his Severance Date. The Eligible
Employee shall receive such continued coverage under the same terms and
conditions (e.g., any requirement that employees pay all or any portion of the
cost of such coverage) that would apply if the Eligible Employee had continued
to be an employee of the Employer during the Welfare Benefit Continuation
Period.

For each month during the Welfare Benefit Continuation Period in which the
Eligible Employee’s continued coverage under an insured plan is not possible,
the Company shall, in lieu of providing the coverage described in the preceding
paragraph, make a monthly cash payment to the Eligible Employee equal to the
monthly premium the Employer would be charged for coverage of a
similarly-situated employee. The Company shall not be obligated to “gross up” or
otherwise compensate the Eligible Employee for any taxes due on amounts paid
pursuant to the preceding sentence.

Notwithstanding any other provision of this subsection (f), the Company’s
obligation to provide continued coverage (or, in lieu thereof, make a cash
payment) pursuant to this subsection (f) shall expire on the date the Eligible
Employee becomes covered under one or more plans sponsored by a new employer
(other than a successor to the Company) that, at the sole discretion of the
Administrator, are determined to provide coverage at least equivalent in the
aggregate to the benefits continued under this subsection (f). The coverage
period for purposes of the group health continuation requirements of
Section 4980B of the Code shall commence at the expiration of the Welfare
Benefit Continuation Period.

 

  (g) Outplacement Services. Subject to subsection (i) below and Section 4, if
the Eligible Employee incurs a Severance during the Change in Control Protection
Period, the Company shall provide him with reasonable outplacement services for
up to 12 months following the Severance Date.

 

6



--------------------------------------------------------------------------------

  (h) Release. The Eligible Employee shall not be eligible to receive any Change
in Control Severance Benefits provided in this Section 3 (other than payments
under Section 3(b)) unless he first executes a written release and agreement
provided by the Company and does not revoke such release and agreement within
the time permitted therein for such revocation.

 

  (i) Restriction on Timing of Distribution. Anything in this Agreement to the
contrary notwithstanding, if (1) on the Eligible Employee’s Severance Date, any
of the Company’s stock is publicly traded on an established securities market or
otherwise (within the meaning of Section 409A(a)(2)(B)(i) of the Code) and
(2) as a result of such termination, the Eligible Employee would receive any
payment that, absent the application of this Section 3(i), would be subject to
interest and additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(2)(B)(i) of the Code, then no such
payment shall be payable prior to the date that is the earliest of (x) six
months after the Eligible Employee’s Severance Date, (y) the Eligible Employee’s
death or (z) such other date as will cause such payment not to be subject to
such interest and additional tax.

4. Reduction of Change in Control Severance Benefits.

 

  (a) Reduction of Payments. If the Eligible Employee’s receipt of compensation
or benefits under the terms of Section 3 (collectively, a “Payment”) would cause
the Eligible Employee to become subject to the excise tax imposed under
Section 4999 of the Code, the Company shall reduce the Payment to the extent
necessary to avoid the application of such excise tax, with the Eligible
Employee having the option to elect which component(s) of the Payment are so
reduced.

 

  (b) Determination. The determination that the Eligible Employee’s Payment
would cause him to become subject to the excise tax imposed under Section 4999
of the Code and the calculation of the amount of any reduction, shall be made,
at the Company’s discretion, by the Company’s outside auditing firm or by a
nationally-recognized accounting or benefits consulting firm designated by the
Company prior to a Change in Control. The firm’s expenses shall be paid by the
Company.

 

  (c) Payment of Remaining Benefits. If a determination is made that the
Eligible Employee’s Change in Control Severance Benefits provided in
Section 3(c) must be reduced, payment of the remaining Change in Control
Severance Benefits provided in Section 3(c) shall be made in a lump sum cash
payment no later than 10 days after the latter of the Severance Date or the date
the determination is made.

5. Taxes; Withholding. The Eligible Employee shall be responsible for the
payment of all applicable local, state and federal taxes associated with the
Eligible Employee’s receipt of Change in Control Severance Benefits hereunder,
and the Company shall have the right to deduct from any distributions hereunder
any such taxes or other amounts required by law to be withheld therefrom.

 

7



--------------------------------------------------------------------------------

6. Claims Procedures.

 

  (a) Applications for Benefits and Inquiries. Any application for benefits,
inquiries about this Agreement or inquiries about present or future rights under
this Agreement must be submitted to the Administrator in writing.

 

  (b) Denial of Claims. In the event that any application for benefits is denied
in whole or in part, the Administrator must notify the applicant, in writing, of
the denial of the application, and of the applicant’s right to review the
denial. The written notice of denial will be set forth in a manner designed to
be understood by the applicant, and will include specific reasons for the
denial, specific references to the provisions of this Agreement upon which the
denial is based, a description of any additional material or information
necessary for the applicant to perfect the claim and an explanation of why such
material or information is necessary, and an explanation of the review
procedure, including the applicant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse decision on review. This written
notice will be given to the applicant within 90 days after the Administrator
receives the application, unless special circumstances require an extension of
time, in which case, the Administrator has up to an additional 90 days. If an
extension of time is required, written notice of the extension will be furnished
to the applicant before the end of the initial 90-day period. This notice of
extension will describe the special circumstances necessitating the additional
time and the date by which the Administrator expects to render a decision on the
application.

 

  (c) Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a written request for a review to the
Administrator within 60 days after the application is denied. The Administrator
will give the applicant (or his or her authorized representative) an opportunity
to review pertinent documents in preparing a request for a review and submit
written comments, documents, records and other information relating to the
claim.

 

  (d)

Decision on Review. The Administrator will provide written notice of its
decision on review within 60 days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional 60
days). If an extension for review is required, written notice of the extension
will be furnished to the applicant within the initial 60-day period. This notice
of extension will describe the special circumstances necessitating the
additional time and the date by which the Administrator expects to render a
decision on review. In the event that the Administrator confirms the denial of
the application for benefits in whole or in part, the notice will outline, in a
manner calculated to be understood by the applicant, the specific reasons for
the decision, the specific

 

8



--------------------------------------------------------------------------------

 

provisions of this Agreement upon which the decision is based, a statement that
the applicant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the applicant’s claim for benefits, and a statement of
the applicant’s right to bring an action under Section 502(a) of ERISA.

 

  (e) Rules and Procedures. The Administrator may establish rules and
procedures, consistent with this Agreement and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.

7. General Provisions

 

  (a) Amendment and Termination. This Agreement may not be terminated prior to
the end of its term without the written consent of the Eligible Employee. This
Agreement may be amended by the Committee at any time; provided, however, that
this Agreement may not be amended without the written consent of the Eligible
Employee if such amendment would in any manner adversely affect the rights of
the Eligible Employee under this Agreement.

 

  (b) Assignment. Except as otherwise provided herein or by law, no right or
interest of the Eligible Employee under this Agreement shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
shall be effective. Notwithstanding the preceding sentence, if the Eligible
Employee is unable to care for his affairs when a payment is due under this
Agreement to the Eligible Employee, payment may be made directly to his legal
guardian or personal representative.

 

  (c) Compliance with Law. Notwithstanding subsection (a) above or any other
provision of this Agreement to the contrary, the Company may amend, modify or
terminate this Agreement, without the consent of the Eligible Employee, as the
Company deems necessary or appropriate to ensure compliance with any law, rule,
regulation or other regulatory pronouncement applicable to this Agreement,
including, without limitation, Section 409A of the Code and any Treasury
Regulations or other guidance thereunder.

 

  (d) Governing Law. This Agreement shall be construed and enforced according to
the laws of the Commonwealth of Virginia to the extent not preempted by federal
law, without regard to any conflict of laws principles that would apply the law
of another jurisdiction.

 

  (e) Severability. If any provision of this Agreement shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and this Agreement shall be construed and enforced as if such
provisions had not been included.

 

9



--------------------------------------------------------------------------------

  (f) Headings and Terms. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Agreement,
and shall not be employed in the construction of the Agreement. Capitalized
terms shall have the meanings given herein. Singular nouns shall be read as
plural and masculine pronouns shall be read as feminine, and vice versa, as
appropriate.

 

  (g) No Assurance of Employment. Neither the execution and delivery of this
Agreement by the Company and the Eligible Employee nor the creation of any fund,
trust or account, nor the payment of any benefits shall be construed as giving
the Eligible Employee the right to be retained in the service of the Employer,
and the Eligible Employee shall remain subject to discharge to the same extent
as if this Agreement had never been entered into.

 

  (h) Successors. This Agreement shall inure to the benefit of and be binding
upon the heirs, executors, administrators, successors and assigns of the
parties, including the Eligible Employee and any successor to the Company. If
the Eligible Employee incurs a Severance during the Change in Control Protection
Period but dies before his Change in Control Severance Benefits have been fully
paid, any unpaid amounts shall be paid to the executor, personal representative
or administrators of the Eligible Employee’s estate in a lump sum payment no
later than the fifteenth day of the third calendar month following the Eligible
Employee’s death.

 

  (i) Notice. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when hand delivered, sent by overnight courier,
or mailed by first-class, registered or certified mail, return receipt
requested, postage prepaid, or transmitted by telegram, telecopy, or telex,
addressed, in the case of the Eligible Employee, to the Eligible Employee’s
address as shown on the Company’s records, and, in the case of the Company or
the Administrator, to the Company’s principal office, to the attention of the
Chief Executive Officer or to the Chairman of the Committee, as applicable, or
to such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

  (j) Entire Agreement. This Agreement sets forth the entire agreement of the
parties with respect to the subject matter hereof. Any and all prior agreements
or understandings with respect to such matters are hereby superseded.

[Remainder of page intentionally left blank.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
as of the day first above written.

 

TREX COMPANY, INC. By:  

/s/ Anthony J. Cavanna

Name:   Anthony J. Cavanna Title:   Chairman and Chief Executive Officer
ELIGIBLE EMPLOYEE

 

Name:   [NAME]

 

11